IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE         FILED
                          MARCH 1998 SESSION
                                                      October 2, 1998

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk
STATE OF TENNESSEE,                   ) C.C.A. 03C01-9707-CR-00325
                                      ) HAMILTON COUNTY
                                      )
             Appellee,                ) Hon. Stephen M. Bevil, Judge
                                      )
vs.                                   ) (FIRST-DEGREE MURDER)
                                      ) No. 203997
STEVEN TOLBERT,                       )
                                      )
             Appellant.               )



FOR THE APPELLANT:                    FOR THE APPELLEE:

A. CHRISTIAN LANIER, III              JOHN KNOX WALKUP
615 Lindsay Street, Suite 150         Attorney General & Reporter
Chattanooga, TN 37402

                                      ELLEN H. POLLACK
                                      Assistant Attorney General
                                      425 Fifth Avenue North
                                      Nashville, TN 37243-0493

                                      WILLIAM H. COX, III
                                      District Attorney General

                                      THOMAS J. EVANS
                                      Assistant District Attorney General
                                      600 Market Street - Courts Bldg.
                                      Chattanooga, TN 37402


OPINION FILED:_______________


AFFIRMED



CORNELIA A. CLARK
Special Judge




                                  OPINION
              The defendant was indicted for first-degree premeditated murder

and was convicted of that offense by a jury. He was subsequently sentenced

to life imprisonment. He now appeals as of right from his conviction and raises

the following issues for review:

       (1) sufficiency of the evidence;

       (2) exclusion of certain testimony concerning the victim's alleged
       propensity for violence;

       (3) admission of the E-911 audio tape;

       (4) allowing the State to question him regarding his prior incarceration;

       (5) use of improper jury instructions;

       (6) failure to sequester the jury;

       (7) ineffective assistance of counsel; and

       (8) exclusion of evidence that the victim had used marijuana.

Upon our review of the record, we affirm the conviction.



                                      FACTS

              Defendant Steven Tolbert awoke about noon on September 7,

1994. He telephoned his friend, Michael Smith, to come over to his house and

go with him to have repair work done on the radio in his Maxima automobile.

When defendant and Smith arrived at Penguin’s Repair Shop in Cleveland,

Tennessee, Smith looked at several radios while the defendant went to the

department where speakers were installed. At that time the defendant

removed his CD case from the car to ensure that none would be stolen while

the repair work was being done. While reaching for the CD case he noticed

that his gun case was in the backseat of the automobile. Because he was

concerned that workers would be going through his car and might find the gun

and have him arrested for possession of a weapon, he took the gun with him.



              Defendant left his Maxima automobile at the repair shop. He and

Smith left in defendant’s other car, a Ford Probe. Smith was driving. Because

the defendant needed to get additional money because the sound system he

                                            2
had selected cost more than he had anticipated, the two men decided to drive

to Chattanooga to see one of defendant’s girlfriends and ask for funds to pay

for the sound system. According to the defendant, he had checked inside the

gun case while riding to Chattanooga and determined that the clip was

missing. As in the past, he had allowed his roommate, Jeff Pierce, to take the

gun to a gun range earlier that morning. He assumed that Pierce had put the

clip elsewhere.



             Defendant and Smith reached Chattanooga, visited the girlfriend

and got the necessary funds. The two men then headed back toward

Cleveland. At about 2:00 p.m. they came to a stop at a traffic light. At the

same time the victim, Todd Hughes, was driving another automobile

accompanied by his brother, Torey. The Hughes car was going in the opposite

direction. Defendant, who knew the Hughes brothers, reached over, blew the

horn of his car, motioned to Hughes, and yelled to him. At that time the

defendant's car turned around and followed the Hughes car into the parking lot

at Frank’s Market. Defendant testified that the victim had motioned for him to

follow his car. Torey Hughes testified that, once the defendant's car was

behind them, Todd had “pointed like we're going to go to Frank's Grocery

Store.” Defendant further testified that he had thought Hughes might have

some money to repay a debt that he owed to defendant. The exchange that

happened next was strongly contested at trial.



             According to Torey Hughes, the victim’s brother, the defendant’s

car had immediately blocked the Hughes car in the parking lot. Todd got out

and walked toward the defendant’s car in a non-threatening manner. Torey

testified that Todd had been wearing trousers, but not a shirt, and that it was

clear that he did not have a weapon. Torey further testified that the defendant

had gotten out of his car and immediately said to Todd “Where is my money

at?” The men began to argue. Todd said “I don’t have your money. What you



                                        3
gonna do, whip my ass?” Todd then said “I’m through with it” and the

defendant responded “I was going to get you.” Todd turned and started to

walk toward the store. Defendant opened his car door, reached in and took

out a gun that was on the front floorboard. According to Torey, the gun had

not been in a case, but was “ready to go” and there was a clip in it. Torey then

called out to his brother, “He's got a gun.” Todd turned to face the defendant,

at which point the defendant shot him once in the chest. According to Dr.

Charles Harlan, who had performed the autopsy on the victim, the barrel of the

gun had been no more than two feet away from Todd. The wound ultimately

killed the victim.



               Reginald Duane Kitchens testified that he had been at a tire

alignment store near Frank's Market when he saw and heard the victim and the

defendant arguing. He testified that the victim had told the defendant “he

couldn't whip him” and that the victim had then turned to walk away. The

defendant had then said, “I was going to get you,” and, according to Kitchens,

“reached in the car and got the gun and aimed it up like this and shot him.”

Kitchens said that the gun had had “a long clip in the bottom of it.”



               The defendant testified that when he had pulled into Frank’s

Market behind Hughes, he told Smith that he wanted to “chitchat“ with Hughes.

He got out of his car, shut his door and went to greet Hughes as usual.

Defendant testified that Hughes had not come up to him in a normal manner,

so he backed up and leaned against his car. Defendant testified that he had

thought that he had caught Hughes on a bad day and that he might have a

chip on his shoulder. When Hughes did not act pleasant to him, defendant

said “What’s up, man? W hat you up to?” Hughes responded “Shit.”

Defendant then said “Can I get a little change on that money you owe me?”

The victim replied “No, I ain’t giving you nothing. I done more for you than your

family and I am tired of you, you asking about that money, and furthermore if



                                        4
you want your money, take it.” Defendant testified that he had responded,

“Man, damn, man, why you coming off on me like that? Why you talking to me

like that? You know we never had a fuss before about nothing. We didn’t

have a fuss when I loaned you the money, so why is we having a fuss and fight

right now for me to receive some of my money back?” Defendant testified that

the victim had then said “You heard what I said. And I got something for you

that will stop you from asking me for that money.” By that time the victim’s

brother Torey Hughes had exited their car and Mike Smith had gotten out of

defendant’s car. The four men faced each other. The victim then said “Wait a

minute” and turned around to go to his car. Defendant testified that he had

thought Todd Hughes was going for his gun, which defendant knew to be a

Glock 9 millimeter. Defendant also knew that the Hughes family owned a

pawn shop which carried various weapons and ammunition. Defendant

claimed to be aware of a number of incidents in which the victim had used a

gun toward others in a dispute and testified that the victim had once invited

him to assist with a drive-by revenge shooting. Because of his fear of what the

victim might do as he headed for his own car, defendant testified, he had

reached into his car, opened the gun case, took hold of his 9 mm. gun, placed

his finger on the trigger and “turned around so quickly in a jerking motion and

the gun went off.” His “jerking motion” caused the gun to go off because the

Tec-9 had an “easy” trigger. He testified that he had “never intended to shoot

[Hughes]” and that when the gun went off, he “was in shock.” He further

testified that the clip had not been in the gun and that he had not known

whether it was (otherwise) loaded.



             After the shooting defendant and Smith left immediately and

headed back to Cleveland. According to Smith, defendant was nervous, upset

and frightened about what had happened. W hen they arrived back in

Cleveland the defendant threw the gun into a pond, from which it was never

recovered. Smith then took defendant to Penguin’s. They hugged each other



                                       5
and Smith testified that he had then left to turn himself in at the Bradley County

justice system. However, he had a wreck on the way to the justice center.

When police arrived to investigate the wreck he told them that there was

something he needed to say, and went on to explain what had happened.

Defendant picked up his car at Penguin’s, went to Lorraine Thompson’s home,

and spent the night. During the evening he telephoned several people, trying

to explain to them what had happened. He told one, Velisa Looney, that he

had not meant to shoot Todd Hughes. Ms. Looney used her caller ID to

provide information to the authorities about defendant’s whereabouts. He was

apprehended by the S.W.A.T. team the next day. He did not resist arrest.



              Other witnesses testified that the defendant had called them after

the shooting. According to Miranda Phelps, the victim’s fiancé, he had told her

“I had to [do it], I had to take care of it.” Two weeks before the shooting, the

defendant had told several people he was going to kill the victim. Torey

Hughes testified that the victim had even acknowledged as he turned into

Frank’s Grocery that he knew the defendant was going to kill him because of

the money owed. The defendant denied these allegations.



              Dr. Frank King, coroner, testified that a toxicology examination

had been performed on the victim. His blood alcohol test and blood drug

screen were negative. However, his urine drug screen was positive for

marijuana. Dr. King characterized the amount of marijuana as a “generous

recreational” level and testified that the effects upon a person would include

“some sedation, some euphoria or happiness.” Other effects might include

distortion of time, place, hearing, or impairment of judgment and confusion.

He also stated that the level of marijuana could make an angry person angrier.




                      SUFFICIENCY OF THE EVIDENCE



                                        6
              Defendant first contends that the evidence was insufficient to

support his conviction. He asserts in particular that the evidence of

premeditation and deliberation was insufficient.



              On appeal, of course, the State is entitled to the strongest

legitimate view of the evidence and all reasonable inferences which might be

drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

When an accused challenges the sufficiency of the convicting evidence, the

standard is whether, after reviewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443

U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Questions concerning

the credibility of the witnesses, the weight and value to be given the evidence,

as well as all factual issues raised by the evidence, are resolved by the trier of

fact, not this Court. State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App.

1987). Nor may this Court reweigh or reevaluate the evidence. State v.

Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



              At the time this offense was committed, first-degree murder was

defined as “[a]n intentional, premeditated and deliberate killing of another.”

Tenn. Code Ann. §39-13-202(a)(1) (Supp. 1994) (repealed July 1, 1995).

Premeditation required a previously formed design or intent to kill. State v.

West, 844 S.W.2d 144, 147 (Tenn. 1992). Deliberation was defined at the

time as cool purpose, when a killing is other than one made in a momentary

state of passion. Id. Some period of reflection, “during which the mind is 836 S.W.2d 530, 540 (Tenn. 1992) (quoting Clarke v. State, 402 S.W.2d 863,

868 (Tenn. 1966)). Both the elements of premeditation and deliberation are

jury questions which may be inferred from the circumstances surrounding the

killing. State v. Gentry, 881 S.W.2d 1,3 (Tenn. Crim. App. 1993).



                                         7
               In our view, the State’s evidence, accredited by the jury, is

sufficient to support the defendant's conviction for an intentional, premeditated

and deliberate killing of another. There is ample evidence from which the jury

could find that, two weeks before the actual shooting, the defendant had told

other persons he planned to kill the victim. On the day of the shooting he

followed the victim in a car to the parking lot of Frank’s Market. His car blocked

the victim’s car. He waited until the victim, who clearly was not carrying a

weapon, got out of the car, and began an argument about the borrowed

money. Then, as the victim disengaged from the conversation and started to

walk toward the store, the defendant returned to his own car, reached in, got a

gun with a clip already in it, and shot the victim in the chest at close range. He

later told the defendant’s fiancé that “I had to [do it], I had to take care of it.”

By accrediting that evidence, a rational jury could have found the defendant

guilty beyond a reasonable doubt. State v. John C. Garrison, Bledsoe County,

No. 03C01-9702-CC-00047 (Tenn. Crim. App., Knoxville, February 27, 1998)).

This issue is without merit.



                               EVIDENTIARY RULINGS

               Defendant next complains about several evidentiary rulings made

by the trial court. We will address those issues together. First, defendant

claims the trial court erred in excluding the testimony of two witnesses

regarding the deceased’s prior possession, sale of, and/or propensity to carry

guns. Defendant’s theory at trial was self-defense and he sought to offer the

testimony of Demetrias Freeman about an incident a few months prior to the

murder, in which the deceased’s brother, Torey Hughes, was observed to have

a gun which had slid out from under the front passenger seat of his

automobile. Freeman saw Torey Hughes move the gun back up under the

seat. The defendant also attempted to offer Ernest Thomas to corroborate (1)

defendant’s reputation for violence, and (2) the fact that the victim had

engaged in selling guns. The trial court permitted Thomas’s testimony on the



                                           8
issue of defendant’s reputation for violence but otherwise excluded the

testimony of both individuals, finding that the proof was not relevant on the

issue of whether the victim was the first aggressor as understood in the

defense of self-defense.



              In cases involving a self-defense issue, Tennessee law does

permit the introduction of evidence of a victim’s violent conduct toward third

persons, even if the defendant is unaware of that conduct, under certain

circumstances. See State v. Ruane, 912 S.W.2d 766,779-82 (Tenn. Crim.

App. 1995). The admissibility of such evidence depends upon the purpose for

which it is introduced. The treatment of proof offered as substantive evidence

is different from that of proof offered for corroborative purposes only.



              The treatment of proof of a victim’s violent character offered as

substantive evidence is governed generally by Tennessee Rules of Evidence

404 (a)(2) and 405. Under these rules, evidence of the victim’s violent

character is admissible but is limited to opinion testimony or testimony about

the victim’s reputation in the community. See also State v. Barnes, 675

S.W.2d 195, 197 (Tenn. Crim. App. 1984). The principles governing the

admissibility of specific violent acts of an individual against third persons are

somewhat more stringent. If the defendant was aware of the victim’s conduct

against other individuals at the time of the offense, such proof is admissible as

substantive evidence of the defendant’s state of mind. See Ruane, 912

S.W.2d at 779 (citing State v. Hill, 885 S.W.2d 357, 361 (Tenn. Crim. App.

1994)). Because such evidence is offered to establish the defendant’s state of

mind with respect to the victim, the defendant’s knowledge of the specific

violent acts of the victim against others is required. See Williams v. State, 565

S.W.2d 503, 506 (Tenn. 1978). If, on the other hand, the defendant was

unaware of the victim’s violent conduct toward others, the evidence obviously

has no bearing on the defendant’s state of mind and is not admissible as



                                         9
substantive proof on that issue. See State v. West, 825 S.W.2d 695, 697

(Tenn. Crim. App. 1992). Such evidence is admissible, however, for the

limited purpose of corroborating a self-defense claim that the victim was the

first aggressor. Ruane, 912 S.W.2d at 781. Because the evidence is

corroborative in nature rather than substantive, it is not governed by

Tennessee Rules of Evidence 404(a)(2) or 405. State v. John D. Joslin, Knox

County, No. 03C01-9510-CR-00299 (Tenn. Crim. App., Knoxville, September

18, 1997); Neil P. Cohen et al., Tennessee Law of Evidence § 404.4 (Supp.

1996). Thus, individuals other than the defendant may testify about

threatening or violent conduct of the victim, even though the defendant had no

knowledge of that conduct at the time of the offense, as long as the testimony

is offered only to corroborate the defendant’s self-defense claim that the victim

was the first aggressor. Id. But see State v. Hill, 885 S.W.2d 357, 362-63

(Tenn. Crim. App. 1994)(suggesting that such evidence is only admissible on

cross-examination).



              In the instant case the defendant attempted to introduce

testimony that the victim’s brother carried a gun. This proof is not relevant to

any determination of the possibility that the victim was the first aggressor.

Similarly, the fact that the victim may have sold guns in the past is not directly

relevant on the probability of his use of a deadly weapon. The testimony of

Freeman and Thomas was properly excluded.



              Further, by failing to give the court an explanation and argument

for admissibility of the testimony under the “first aggressor” rationale, the

defendant did not take action reasonably available to prevent the exclusion of

the evidence and thus, has waived this issue. T.R.A.P. 36; State v. Blaine M.

Wright, No. 03C01-9410-CR-00388, Cumberland County (Tenn. Crim. App.

filed Dec. 11, 1995, at Knoxville). Notwithstanding the procedural waiver, even

if the evidence was admissible as evidence of first aggression, its exclusion in

this case was harmless error. Several witnesses testified that the victim was


                                        10
clearly unarmed, that it was the defendant who began the verbal altercation,

and that it was the defendant who went and got his gun and shot the victim at

close range after the victim had sought to disengage from the encounter. The

jury, in its capacity as trier of fact, resolved the factual issues in favor of the

State.



              Next, the defendant contends that the trial court erred in

permitting the state to play the 911 tape before the jury. The defendant

appears to argue that the tape was prejudicial, that the callers were not

properly identified as required under Tennessee Rule of Evidence 901(b)(5),

and that the calls should not be considered “excited utterances” admissible

under Tennessee Rule of Evidence 803(2) because the callers were not the

victim. However, this Court is precluded from considering defendant’s

allegations of the prejudicial impact of the tape because neither the tape nor a

transcription of the tape recording has been included in the record. See State

v. Julius E. Parker, Shelby County, No. 02C01-9606-CR-000188 (Tenn. Crim.

App. filed April 23, 1997, at Jackson). It is the responsibility of the complaining

party to prepare a full and adequate record. T.R.A.P. 24 (b).



              Additionally, the evidence of defendant’s guilt is overwhelming in

this case. Therefore, any error that might attach to the admission of the tape is

at most harmless.



              Defendant next complains of the trial court’s admission of

evidence concerning his previous incarceration. It was part of the State’s

theory in this case that the defendant’s motive for murdering the victim related

to the loan that he had previously made to Hughes. After making the loan the

defendant was arrested and needed his money back to make bond. Because

the victim did not immediately repay the loaned money, the defendant was

required to remain in jail longer than he otherwise would have. The State’s



                                          11
theory was that this angered him and resulted in his determination to kill the

victim.



              The trial court initially sustained defendant’s motion in limine and

prohibited the State during its case in chief from eliciting or mentioning the fact

that the defendant had been incarcerated and needed money for bond, or the

fact that since the victim had not repaid money owed to the defendant, he had

had to remain in jail longer than he would have otherwise. However, during the

course of his direct testimony the defendant had referred only to the debt as

the source of his argument with the victim. Following this testimony, the State

argued that this version of events differed significantly from the defendant's

statement to the police about the extra time in jail he had spent because the

victim had not paid the money to get him out. The State argued that it should

be allowed to cross-examine the defendant on this issue because it went to his

motive for the murder. Thereafter, the trial judge allowed the State to cross-

examine defendant on the subject. The trial court contemporaneously

instructed the jury as follows:

              Members of the jury, the Court has allowed this
              testimony that you’ve just heard for the sole--or for
              the purpose of possible motive in this case or intent
              of the defendant at the time of the shooting. You
              are not to speculate as to why he was in jail at that
              time. That is to have no bearing on your decision.
              You are to only consider this testimony as to
              whether or not it did create a motive or whether or
              not it affected the intent of the defendant at the time
              of the shooting, and whether it did or did not is up to
              you to make that determination.

After further discussion with counsel during a bench conference, the court

added an additional contemporaneous instruction:

              Members of the jury, for some clarification
              purposes, the Court is not suggesting to the jury
              that this testimony that you heard does establish a
              motive. The Court is allowing this testimony in for
              you to make that determination as to whether it
              does or does not effect a motive [sic] but that’s the
              only reason that this testimony is allowed, for you to
              make that determination. You may find that it does
              not. You may find that it didn’t affect the
              defendant’s intent or motive one way or the other or


                                        12
              you may find that it does, but that’s strictly up to you
              to make that determination.


              Evidence may be properly admitted for a limited purpose upon an

appropriate instruction from the court. See Tenn. R. Evid. 105. And, while

evidence of prior crimes, wrongs or acts may not be admitted to prove

character or acts in conformity therewith, it may be admissible to prove intent

or motive. See Tenn. R. Evid. 404(b) and Advisory Commission Comment. In

this case, the trial court held the requisite hearing outside the jury's presence

and determined that the evidence had become “probative and relevant” with

respect to “possible motive or intent.” It then gave the jury two limiting

instructions on the use of the evidence, and we must presume that the jury

followed these instructions. State v. Blackmon, 701 S.W.2d 228, 233 (Tenn.

Crim. App. 1985). The trial court did not err in this regard and this issue is

without merit.



                               JURY INSTRUCTIONS

              Defendant raises several issues concerning the judge’s charge to

the jury. His first issue concerns the judge’s charge on second-degree murder.



The trial court charged the jury that:

              For you to find the defendant guilty of murder in the
              second degree, the State must have proven beyond a
              reasonable doubt the existence of the following elements:
              Number one, that the defendant unlawfully killed the
              alleged victim; and number two, that the killing was
              knowing.

                 Later in the charge, the trial court defined “intentional” and

“knowing” as follows:

                 Intentional: A person acts intentionally or with intent
                 when that person acts with a conscious objective
                 either, one, to cause a particular result; or two, to
                 engage in particular conduct.

                 Knowing: A person acts knowingly or with
                 knowledge if that person acts with an awareness
                 either, one, that his or her conduct is of a particular
                 nature; or two, that a particular circumstance exists.


                                           13
        Then the court stated that:

              A person acts knowingly with respect to a result of a
              person’s conduct when the person is aware that the
              conduct is reasonably certain to cause the result.

              Intentional is not an element of murder in the
              second degree, but if you find that the defendant
              acted intentionally, that will satisfy the required
              element of knowing.

It is this latter portion of the instruction to which defendant objects, arguing that

“a jury could backstep from a Second Degree conviction to a First Degree

Conviction by concluding that merely 701 S.W.2d at 233. Moreover, the

defendant cites no authority for his position. This issue is without merit.



              Defendant next contends that the trial court's instructions on

presumption of guilt were erroneous. On this issue the court instructed the jury

that:

              A person accused of a crime is presumed to be
              innocent. This means that you must start with the
              presumption that the defendant is innocent. This
              presumption continues throughout the trial and
              entitles the defendant to a verdict of not guilty
              unless you are satisfied beyond a reasonable doubt
              that he is guilty.

                                         14
              The defendant is not required to prove his
              innocence or to do anything. Every crime is made
              up of parts called elements. The State must prove
              each element of the crime beyond a reasonable
              doubt. If you find that the State has not proven
              every element beyond a reasonable doubt, then
              you must find the defendant not guilty.

              A reasonable doubt is a doubt based upon reason
              and common sense after careful and impartial
              consideration of all the evidence in the case. It is
              not necessary that the defendant’s guilt be proved
              beyond all possible doubt, as absolute certainty of
              guilt is not demanded by the law to convict of any
              criminal charge. A reasonable doubt is just that -- a
              doubt that is reasonable, after an examination of all
              the facts of the case and an inability to allow the
              mind to rest easily on the certainty of guilt.

These instructions are substantially in accordance with the Tennessee Pattern

Jury Instructions. They adequately address the issue of reasonable doubt and

presumption of innocence. This issue is without merit.



               Defendant next contends that the court erred in charging the jury

that evidence of flight and of destruction of evidence may justify an inference

of guilt. The trial court specifically instructed the jury that:

               Flight. The flight of a person accused of a crime is
               a circumstance which, when considered together
               with all the facts of the case, may justify an
               inference of guilt. Flight is the voluntary withdrawal
               of one’s self for the purpose of evading arrest or
               prosecution for the crime charged. Whether the
               evidence presented proved beyond a reasonable
               doubt that the defendant fled is a question for your
               determination.

               The law makes no nice or refined distinction as to
               the matter or method of a flight; it may be open, or it
               may be a hurried or concealed departure, or it may
               be a concealment within the jurisdiction. However,
               it takes both a leaving the scene of the difficulty and
               a subsequent hiding out, evasion or concealment in
               the community, or a leaving of the community for
               parts unknown, to constitute flight.

               If flight is proved, the fact of flight alone does not
               allow you to find that the defendant is guilty of the
               crime alleged. However, since flight by a
               defendant may be caused by a consciousness of
               guilt, you may consider the fact of flight, if flight is
               so proven together will all the other evidence when
               you decide the guilt or innocence of the defendant.
               On the other hand, an entirely innocent person may


                                          15
              take flight and such flight may be explained by
              proof offered, or the facts and circumstances of the
              case.

              Whether there was flight by the defendant, the
              reasons for it, and the weight to be given to it, are
              questions for you to determine. . . . The jury is
              further instructed that any attempt to suppress,
              destroy or conceal evidence by a person charged
              with a crime is a circumstance from which guilt of
              an accused so acting may be inferred.

              Inference. The Court has charged the jury
              concerning an inference that the jury may make in
              regard to certain evidence in this case. However,
              the jury is not required to make this inference. It is
              the exclusive province of the jury to determine
              whether the facts and circumstances shown by all
              the evidence in the case warrant the inference
              which the law permits the jury to draw. The
              inference may be rebutted by direct or
              circumstantial evidence or both, whether it exists in
              the evidence of the State or is offered by the
              defendant.

              Although the defendant is not required by law to do
              so, when the defendant offers an explanation to
              rebut the inference raised, you should consider
              such explanation along with all the evidence to
              determine not only the correctness of the inference,
              but also the reasonableness of the defendant’s
              explanation. You are not bound to accept either the
              inference or the defendant’s explanation. The State
              must prove beyond a reasonable doubt every
              element of the offense before the defendant can be
              found guilty.

This instruction, taken as a whole, properly charges the jury that flight and the

destruction of evidence may be relevant to guilt. See State v. Kendricks, 947

S.W.2d 875, 885-86 (Tenn. Crim. App. 1996) (flight instruction proper where

defendant fled scene and threw gun out of car window) and State v. West, 844

S.W.2d 144, 150-51 (Tenn. 1992) (instruction on concealment of evidence

proper as relevant to guilt) (citing Cagle v. State, 507 S.W.2d 121, 129 (Tenn.

Crim. App. 1973)). This issue is without merit.



              Defendant next contends that the trial court erred in charging the

jury that the State must prove venue in a criminal case only by a

preponderance of the evidence rather than beyond a reasonable doubt. An

accused has a constitutional right to be tried in the county where the offense is

                                        16
alleged to have been committed. Tenn. Const. Art. I. §9. Consequently, the

State has the burden of proving that the offenses alleged in the indictment

were committed in the county where the accused is being tried. However,

since venue is jurisdictional as opposed to an element of the offense, State v.

Bloodsaw, 746 S.W.2d 722, 723 (Tenn. Crim. App. 1987), the standard of

proof is by preponderance of the evidence. Tenn. Code Ann. §39-11-201(e);

Harvey v. State, 376 S.W.2d 497, 498 (Tenn. 1964). The defendant’s

argument is without merit. Further, there is no dispute in this case that the

crime actually occurred in Hamilton County, Tennessee. Therefore, this issue

is moot beyond a reasonable doubt.



              The defendant next contends that the trial court erred in its

instruction on minimum release eligibility dates for all offenses of homicide,

and as to the range of punishment. However, defendant concedes that prior

panels of this Court have upheld the application of Tenn. Code Ann. §40-35-

201 (b). See e.g., State v. Howard E. King, Shelby County, No. 02C01-9601-

CR-00032 (Tenn. Crim. App. filed Oct. 22, 1996, at Jackson), aff’d, State v.

King, __S.W.2d __, __ (Tenn. 1998). Defendant does not cite any contrary

authority for his position, but instead asks this Court to “reconsider” the statute.

In light of our Supreme Court’s action in the King case, this Court declines to

do so. This issue is without merit.



                  INEFFECTIVE ASSISTANCE OF COUNSEL

              Defendant next contends that his trial counsel, Karla Gothard, did

not render effective assistance during his trial. We begin by noting that while

ineffective assistance of counsel claims may be raised on direct appeal merely

on the record, such a practice is “fraught with peril”. State v. Joseph Clyde

Beard, Jr., No. 03C01-9502-CR-00044, Sullivan County (Tenn. Crim. App. filed

Sept. 26, 1996, at Knoxville), quoting Kirby George Wallace v. State, No.

01C01-9308-CC-00275, Stewart County (Tenn. Crim. App. filed Sept.15, 1994,

at Nashville). This is because without an evidentiary hearing it is virtually


                                        17
impossible to demonstrate prejudice as required in ineffective assistance

claims. Id. In this case, however, an evidentiary hearing was conducted in

conjunction with the motion for new trial after new counsel had been

appointed. Defendant and other witnesses testified. We therefore consider

this question on the merits.



              In order to establish ineffective representation, defendant must

show that counsel’s performance was not within the range of competence

demanded of attorneys in criminal cases and that, but for his counsel’s

deficient performance, the result of his trial would likely have been different.

Strickland v. Washington, 466 U.S. 668, 694 (1984). In Baxter v. Rose, 523

S.W.2d 930, 936 (Tenn. 1975), our Supreme Court decided that the range of

competence should be measured by the duties and criteria set forth in Beasley

v. United States, 491 F.2d 687, 696 (6th Cir. 1974), and United States v.

DeCoster, 487 F.2d 1997, 1202-04 (D.C. Cir. 1973), cert. denied, 444 U.S.

944 (1979). In reviewing counsel’s conduct, “[a] fair assessment of attorney

performance requires that every effort be made to eliminate the distorting

effects of hindsight, to reconstruct the circumstances of counsel’s challenged

conduct, and to evaluate the conduct from counsel’s perspective at the time.”

Strickland v. Washington, 466 U.S. at 689; see Hellard v. State, 629 S.W.2d 4,

9 (Tenn. 1982). Thus, the fact that a particular strategy or tactic failed or even

hurt the defense does not alone establish a claim of ineffective assistance.

Deference is made to trial strategy or tactical choices if they are informed ones

based upon adequate preparation. See Hellard, 629 S.W.2d at 9.



              Also, we note that the approach to the issue of ineffective

assistance of counsel does not have to start with an analysis of an attorney’s

conduct. If prejudice is not shown, we need not seek to determine the validity

of the allegations about deficient performance. Strickland v. Washington, 466

U.S. at 697, 104 S.Ct. at 2069. Moreover, on appeal, we are bound by the trial



                                        18
judge’s findings of fact unless we conclude that the evidence in the record

preponderates against those findings. Black v. State, 794 S.W.2d 752, 755

(Tenn. Crim. App. 1990). In this respect the defendant has the burden of

illustrating how the evidence preponderates against the judgment entered. Id.



                            JURY SEQUESTRATION

              As to the specific incidences in which counsel was ineffective,

defendant first contends that trial counsel erred by failing to request

sequestration of the jury. His stated concern is that he watched the television

news reports each evening and saw stories about his trial containing

misinformation. He testified that he asked that his attorney request

sequestration, but she declined to do so based on the grounds that it might

make the jurors unhappy.



              Defendant has a basic right to have a sequestered jury. See

State v. Furlough, 797 S.W.2d 631, 644 (Tenn. Crim. App. 1990). However, in

the instant case, defendant is unable to show any actual prejudice that

resulted from counsel’s failure to request a sequestered jury. The jury was

instructed not to view any media or other outside reports on the trial. There is

no evidence in the record to suggest that any individual juror violated that

instruction. Absent such proof of actual prejudice, ineffective assistance of

counsel cannot be inferred from this failure.



                   EXAMINATION OF QUANDA HARRISON

              During the trial Lisa Looney testified that the defendant had

driven her and Quanda Harrison to the victim’s place of employment. She

further testified that she there overhead a conversation between the defendant

and the victim in which the defendant asked for the money, the victim said he

didn't have it, and the defendant then said he was going to shoot him.

Defendant claims that effective questioning of Looney and Harrison would



                                        19
  have established that “Looney was actually not in a position where she could

  have overheard the conversation she claimed.” However, trial counsel did ask

  Harrison whether she had been able to hear the conversation between the

  defendant and the victim while she and Looney sat in the car, and she testified

  “No.” Moreover, defense counsel elicited from Looney on cross-examination

  that she had overheard the victim state to the defendant, “If you shoot me, you

  better get me before I get you.” Defense counsel was not ineffective in this

  regard.



                      The defendant also claims that counsel failed to present an

   available rebuttal witness, Artelia Phelps, who could have contradicted

   Miranda Phelps about the defendant’s reason for calling her. However, during

   the motion for new trial, Artelia testified that the defendant had told her he had

   shot Todd Hughes for having “played him like a bitch.” We decline to criticize

   defense counsel for not calling this witness.



                      Defendant finally asserts that had defense counsel subpoenaed

   telephone records they would have shown that defendant did not call Miranda

   Phelps at her residence. However, petitioner does not present the telephone

   records in question. Therefore, no prejudice has been shown by this alleged

   failure.



                      In a separate argument, defendant asserts that several other

   witnesses should have been called at trial. The other witnesses alluded to by

   defendant did not testify at the motion for new trial. Thus, their testimony has

   not been preserved anywhere in the record.1 Therefore, defendant cannot

   show prejudice by their absence. This issue is without merit.



                                      TRIAL COUNSEL’S ILLNESS



         1
         One of the se w itnes ses , Ellis T horn hill, did e ventu ally tes tify at th e m otion for ne w trial, b ut his
testimo ny did not es tablish any p rejudice to the defe ndant re sulting from his failure to te stify at trial.

                                                          20
              Trial counsel for the defendant suffers from arthritis. After the

first day of trial she became so ill that the proceedings were delayed from

November 2, 1995 to November 6, 1995. Defendant asserts that this

“interrupted the flow of the case” and resulted in some of his witnesses not

being at trial. However, no authority for this position has been cited nor any

evidence presented. This issue is without merit.



            FAILURE TO OBJECT TO TOREY HUGHES’ TESTIMONY

              Defendant contends that counsel was ineffective in not making a

contemporaneous objection to the following direct examination testimony of

Torey Hughes, the victim’s brother:

       A.     No. That’s when my brother told me that Steve said he was
              going to kill him because he owed Steve some money. So
              we got to the light and Steve was behind, like blowing his horn,
              and my brother pointed like we’re going to go to Frank’s Grocery
              Store.

The statement elicited is an example of “hearsay within hearsay.” See Tenn.

R. Evid. 805. As such, the statement is admissible “if each part of the

combined statements conforms with an exception to the hearsay rule.” Id.

that portion of the statement reflecting what the victim said to Torey is

admissible as a statement of his “then existing state of mind, emotion,

sensation, or physical condition.” Tenn. R. Evid. 803(3). That portion of the

statement reflecting what the defendant had told the victim is admissible as an

admission of a party-opponent, Tenn. R. Evid. 803(1.2). Thus, the entire

statement was admissible and a contemporaneous objection would have been

properly overruled. This issue is without merit.



              In short, the defendant has failed to prove that he was denied his

right to effective assistance of counsel, and this issue is without merit.



                              REMAINING ISSUES

              The defendant next contends that the trial court “erred in



                                        21
sustaining the State's motion in limine to prevent admission of evidence that

the deceased had used marijuana.” The defendant's contention is misplaced.

The trial court did allow the defense to present proof that the victim had tested

positive for marijuana at the time of his death. Indeed, Dr. King was allowed to

testify that the level of marijuana determined to be present in the victim's urine

could make an angry person angrier. This issue is without merit.



              Finally, the defendant contends that the trial court erred in ruling

inadmissible Miranda Phelps’ testimony about whether the victim had bought a

gun for her and delivered it to her house. He argues that the answer to this

question was relevant because it went to the victim's propensity for violence

and going armed. We disagree. An affirmative answer may have established

Phelps' propensity to go armed -- it would have done little to establish the

victim's propensity for same. Even if marginally relevant, the exclusion of an

affirmative answer (which is doubtful given the tenor of Phelps' other

testimony) was, at most, harmless error. This issue is without merit.



              The defendant's contentions being meritless, we affirm the

judgement below.

                                   ___________________________________
                                   CORNELIA A. CLARK, Special Judge


CONCUR:



________________________________
JOHN H. PEAY, Judge



________________________________
PAUL G. SUMMERS, Judge




                                        22